Citation Nr: 1402232	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-40 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

Entitlement to a compensable initial disability rating for left leg shrapnel residual scar.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from January to February 1995, and from November 2002 to November 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  There, the RO granted the Veteran's claim for service connection for, in pertinent part, left leg shrapnel residuals and assigned a zero percent (noncompensable) rating effective from May 29, 2009 under Diagnostic Code 7805 (Scars) based on a VA examination report noting no tissue loss and no functional loss or limitations.  The Veteran perfected an appeal of the initial rating assigned following the August 2009 grant of service connection.  

The Veteran has provided testimony at two VA hearings.  The first was conducted in January 2010 at the RO by a Decision Review Officer (DRO).  Another hearing, conducted by the undersigned Veterans Law Judge, was conducted via video conference in May 2012.  Transcripts of both hearings have been associated with the record.  

In a June 2013 decision, the Appeals Management Center (AMC), in Washington, DC granted service connection for left leg Muscle Group XIV injury with shrapnel with limitation of knee flexion, and assigned a zero percent disability rating effective from May 29, 2009, and a 10 percent disability rating effective from April 3, 2013.  Although these matters are related to the current severity of the Veteran's service-connected left leg shrapnel scar residuals, they are not inextricably intertwined with the matter on appeal.  The Board expresses no opinion and enters no findings as to the date of onset or severity of the Veteran's newly service-connected left leg Muscle Group XIV disability.  As a result, the currently appealed claim for a higher rating for the service-connected left leg scar residuals may now be considered without prejudice to any future appeal as to the proper effective date or initial ratings for separately service-connected and rated left leg Muscle Group XIV injury residuals.


FINDING OF FACT

1.  The Veteran's left leg shrapnel scar left leg shrapnel scar is productive of pain.

2.  For the entire initial rating period, the Veteran's left leg shrapnel scar has not been shown at any time to encompass an area or areas at least six square inches in size, was neither deep, superficial and nonlinear, nor unstable, and did not result in significant functional impairment.


CONCLUSION OF LAW

For the entire initial rating period, the criteria for the assignment of a 10 percent initial disability rating for left leg shrapnel residual scar, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1,, 4.2, 4.7, 4.31, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).

Further, upon receipt of claim for service connection for a disability, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran is appealing the initial rating assignment as to his service-connected left leg scar residuals.  No duty to notify arises from a notice of disagreement.  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104 and 7105 (West 2002).  In this case, the notice obligations set forth in §§ 5104 and 7105 were met when the RO issued a July 2010 Statement of the Case (SOC).  The SOC provided citations to the pertinent regulations involved, a summary of the evidence considered, and notice of the decision and the reasons for the decision.  38 U.S.C.A. § 7105(d).  Neither the Veteran nor his representative have argued that there was any deficiency with regard to the notice requirements.  Accordingly, the Board concludes that, in this case, the RO met the notice obligations set forth in §§ 5104 and 7105 of the statute.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

VA has also satisfied its duty to assist the Veteran in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  This evidence also includes VA medical records included within "Virtual VA" (an electronic data-based system).  Neither the Veteran nor his representative has identified any outstanding medical records.

In addition, the Veteran was afforded VA examinations with respect to the matter on appeal in July 2009 and April 2013.  38 C.F.R. §3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations here are adequate, in that they included a comprehensive review of the Veteran's medical history (the Board does note that the claims file was not available to the examiner in July 2009, but a comprehensive medical history was documented) and also included sufficient medical findings relating the applicable rating criteria.  There is also no evidence indicating that there has been a material change in the severity of the Veteran's service-connected left leg scar residuals since he was last examined in April 2013.  38 C.F.R. § 3.327(a).  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the initial rating issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Accordingly, the duty to assist the Veteran with the development of evidence pertinent to his claim has been satisfied.

Factual Background, Laws and Regulations, and Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Consistent with the finding in Fenderson, in deciding this appeal the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that, where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim for service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  

The Veteran essentially contends that a compensable initial disability rating should be assigned for his service-connected left leg shrapnel residual scar.  

Review of a VA general medical examination, conducted in July 2009, shows that the Veteran reported sustaining a shrapnel wound to his left thigh in 2004.  Examination revealed neither entry nor exit wound scars associated with the shrapnel wound injury.  No tissue loss was observed, and adhesions were not present.  However, it was further noted that the Veteran had mild tenderness to palpation over the left anterior patella where the shrapnel entered.  The supplied diagnoses included shrapnel residuals of the left leg with no functional loss or limitations.

Service connection was established for left leg shrapnel wounds in the August 2009 rating decision on appeal and a noncompensable disability rating was assigned, effective May 29, 2009.  The RO utilized Diagnostic Code 7805.  See 38 C.F.R. § 4.118.  When, as here, the Rating Schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

An August 2009 VA primary care new patient outpatient consult report shows that the Veteran was seeking to be service connected for shrapnel in his left leg.  The Veteran complained of worsening pain with weather changes, including cold weather.  Skin examination showed no apparent shrapnel wound residuals in the lower extremities.  A skin-related disorder was not diagnosed.  

The Veteran was recently afforded a VA examination in April 2013.  Review of the examination report shows that a diagnosis of left knee retained shrapnel with limitation of motion was diagnosed.  The Veteran reported that the retained shrapnel decreased his productivity in his capacity as a mason worker.  The examiner commented that the Veteran did not have any scars related to any conditions.  However, in another portion of the examination report it was noted that the Veteran did have scars associated with his muscle injury, and that the scars were minimal.  The examiner also found that there was no functional impairment of the Veteran's left knee except limitation of motion.  This was apparently based primarily on history as flexion noted on exam was 0-135 which is essentially normal.  

The Board first observes that as Diagnostic Code 7800 provided for ratings for scars of the head, face, or neck, and therefore are not applicable to the Veteran's scars of the left leg.  

A deep scar is one associated with underlying soft tissue damage. Diagnostic Code 7801 Note (1) (2013).  A superficial scar is one not associated with underlying soft tissue damage. Diagnostic Code 7802 Note (1) (2013).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Diagnostic Code 7804 Note (1) (2013). 

Under Diagnostic Code 7801, deep nonlinear scars of other than the head, face, or neck are rated 10 percent disabling if involving an area or areas at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.); 20 percent disabling if involving an area or areas at least 12 square inches (77 sq. cm.) but less than 72 square inches (456 sq. cm.); 30 percent disabling if involving an area or areas at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.); and 40 percent disabling if involving an area or areas of 144 square inches (929 sq.cm.) or greater. 

Note (2) to Diagnostic Code 7801 provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.

Under Diagnostic Code 7802, a 10 percent rating is warranted for superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or greater. 38 C.F.R. § 4.118  (2008).  A superficial scar is defined as one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (1) (2013).

Pursuant to Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation; three or four scars that are unstable or painful warrant a 20 percent evaluation; five or more scars that are unstable or painful warrant a 30 percent evaluation.  38 C.F.R. § 4.118 (2013).  If one or more scars are both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id. at note (2).  Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  See Note (3). 

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2013).

All evidence of record, since the inception of the Veteran's claim, has failed to reveal more than a very minimal left leg scar.  Thus, disability due to his scar therefore does not approximate the criteria for a compensable rating under either Diagnostic Code 7801 or 7802 for any period of time on appeal.  Nevertheless, the Board finds that, as to Diagnostic Code 7804, the Veteran has been found to have a painful scar residual on examination.  In this regard, the Board notes that the report of a VA examination conducted in July 2009 it was noted that while a scar was not visible the Veteran had "tenderness to palpation over the left anterior patella where the shrapnel entered".  Resolving all reasonable doubt in favor of the Veteran, the Board finds that a 10 percent disability rating may be assigned under Diagnostic Code 7804.  

Under Diagnostic Code 7805, a scar may be rated on limitation of function of the affected part, namely, the left leg.  As was noted in the April 2013 VA examination, no significant functional impairment of the Veteran's left knee was discerned.  The Board finds the preponderance of the evidence to show that his scar has not approximated a level of severity for which a compensable rating under Diagnostic Code 7805 for any time on appeal can be assigned.

For the reasons just discussed, the Board finds that the evidence shows that the Veteran's left leg shrapnel residuals have approximated the schedular criteria for a 10 percent disability rating, but no higher, for the period of time beginning on May 29, 2009.  

Extraschedular Consideration

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability now on appeal.  The Veteran's left leg shrapnel wound residuals are shown to be essentially asymptomatic other than the tenderness.  As discussed above, there is a higher rating available under the applicable diagnostic codes, but the Veteran's service-connected disability now being evaluated is not productive of the manifestations that would warrant the respective higher rating.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A 10 percent initial compensable disability rating for left leg shrapnel residuals is granted. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    

Department of Veterans Affairs


